Judgment unanimously affirmed. Memorandum: Defendant pled guilty to two counts of *1140operating a motor vehicle while intoxicated, as a felony (Vehicle and Traffic Law § 1192 [2], [3]; § 1193 [1] [c]), and one count of aggravated unlicensed operation of a motor vehicle in the first degree (Vehicle and Traffic Law § 511 [3]). On appeal, defendant contends that he was denied effective assistance of counsel during plea negotiations because of the failure of assigned counsel to meet with him and to investigate the facts of his arrest and the underlying conviction.
Defendant was not denied effective assistance of counsel (see, People v Baldi, 54 NY2d 137). The record does not support defendant’s conclusory statement that he did not meet with counsel, but establishes that defendant and his various assigned counsel could not agree on a trial strategy. That disagreement does not render counsel’s assistance ineffective. Defendant was given ample time to consider the plea offer, and does not allege that he entered the plea because of his attorney’s poof performance or that his plea was not knowing, intelligent and voluntary (see, People v Corwin, 137 AD2d 872, lv denied 71 NY2d 1025). (Appeal from Judgment of Ontario County Court, Harvey, J. — Felony Driving While Intoxicated.) Present — Denman, P. J., Boomer, Pine, Balio and Boehm, JJ.